At the outset, I should like to extend to Mr. Choudhury my warmest congratulations on his unanimous election to the presidency of the forty-first session of the United Nations General Assembly. I am particularly pleased at his election since our two countries maintain excellent relations. The Organization will, I am sure, benefit from his wide diplomatic experience. I am confident that his authority and his great negotiating skill will guarantee the success of our work at this session.
I should also like to thank his predecessor, Mr. de Pinies, Ambassador of Spain, for the skillful manner in which he guided the General Assembly at its last session.
I take particular pleasure in saluting the Secretary-General and drawing attention publicly to the untiring dedication with which he fulfills the high responsibilities entrusted to him by the international community. I am delighted to see him among us today in excellent health and ready to share in our common endeavor to ensure that the United Nations fulfills its role in the world.
The Secretary-General's report to the General Assembly has received the close attention of my Government. He correctly emphasizes the extent to which the interdependence of all States compels us to co-operate ever more closely in order to achieve stronger multilateralism. The ideals of the Organization can only be achieved through such co-operation among all States, which is the responsibility of every State, directly and individually.
My country's commitment to international co-operation has been clearly demonstrated in the past. Today, I am convinced that the goals of such cooperation include the strengthening of the United Nations.
In this context, ray country attaches great importance to the universal character of our Organization. For example, with regard to the question of the Korean Peninsula, Belgium is in favor of the simultaneous admission of the two Koreas to membership of the United Nations, pending direct talks between the two parties leading to reunification.
The Foreign Secretary of the United Kingdom, Sir Geoffrey Howe, current President of the Council of Ministers of the European Community, has perfectly described from this rostrum the way in which the 12 members of the Community view international questions of concern to us. I should like to thank my colleague and emphasize that Belgium associates itself strongly with his statement.
A year ago the General Assembly proclaimed 1986 the International Year of Peace. That initiative was a response to the aspiration of all people to live in a world in which peace is permanently guaranteed by effective, verified disarmament. But we must recognize that a number of fundamental prerequisites for effective disarmament have not yet been fulfilled. There is still an appalling lack of trust, and without trust nothing concrete will ever be achieved. It seems to me, therefore, that only a gradual approach has any chance of leading to results that will lead to permanent solutions.
The Geneva summit in the autumn of last year gave rise to great expectations;
the "spirit of Geneva" characterized the ensuing atmosphere of growing trust between the two super-Powers. Since then, those relations have had ups and downs, but the
dialog continues, and that is the main thing. We hope that another summit will take place
in Washington. Seal progress towards agreements on the reduction of forces is possible, beginning with the complete elimination of a whole category of weapons. I am thinking of medium-range nuclear missile, which are of direct concern to my com try.
A balanced redaction of the strategic arsenals of the two super-Powers will open the way to greater stability. That goal could be readied without upsetting the balance of power, because such a reduction would simply bring the arsenals down again to their level of some 10 years ago.
It is against this general background that we must examine the question of
putting an aid to nuclear testing. Belgium welcomes the progress that has been
made in the past few months. We follow with interest the proposals that have been
made on both sides in the area of verification. It seems to us that the climate is
favorable for a resumption of dialog. Belgium has therefore welcomed the Soviet
decision to extend its unilateral moratorium on nuclear tests. However, Belgium
believes that a moratorium, even if it were multilateral, would not necessarily
offer all the safeguards that can be provided only by a treaty signed in due and good form.
If, taking into account the real facts of the problem, a total halt in nuclear testing cannot be expected over the short term, there are intermediary solutions within the context of a gradual and realistic approach. The military nuclear Powers, beginning with the two super-Powers, could agree cm limiting testing programs to a minimum. President Reagan said the day before yesterday that he was ready to start negotiating an agreement along those lines. Such an agreement would be accompanied by a commitment to provide all relevant in for nation relating to verification. Such a step, particularly if it were accompanied by on-site inspection and verification - and this seems to be accepted in principle now -would provide valuable information on the reliability of procedures for exchanging seismic data. This would play an essential role in verification of a complete halting of nuclear tests.
Whatever the importance of negotiations on reducing nuclear arsenals, arms control has also a conventional dimension which we cannot neglect.
Belgium has always followed very closely the issue of conventional arms control, particularly in Europe where, in addition to the negotiations on a mutual and balanced force reduction, which have been going on for years now, we see new prospects that can be explored. We must also increase trust and transparency. The Stockholm Conference has just ended with encouraging results. We welcome those results, but we are still far from the goal. Mich remains to be done before real confidence can be built, for that is the only way to take greater strides towards disarmament in Europe.
For this reason the Disarmament Conference in Geneva must continue its work in all earnest and with intensity. For Belgium, the ban on chemical weapons is a priority. Only a universal ban can prevent the possible use of these weapons. Indeed, the world has unfortunately witnessed the use of those weapons in the past few months.
Alternative approaches, such as "chemical-weapon-free zones", can never
provide the same safeguards. However, some optimism seems to be justified in view
of the progress made in Geneva. Let us hope the momentum will be strengthened
still further. We await with interest the concrete proposals from the Warsaw Pact
member states relating to verification. A constructive attitude on the part of
those countries is a major contribution to the success of the negotiations now
under way. Belgium will continue to be as active as possible in the Geneva Conference.
Here, I should like to express gratitude to the Secretary-General, who over the past year has carried out his task of investigating alleged violations of the Geneva Protocol. His work is an important aspect of the credibility of the Protocol, which in the absence of a complete ban on chemical weapons is the only bulwark protecting mankind from the actual use of such chemical weapons.
The convention cm the ban of biological warfare is now the subject of a second review conference in Geneva. My country hopes that this conference will further strengthen the standing of that convention which, despite criticism regarding the lack of appropriate verification measures, is an important instrument against those weapons, which otherwise could rapidly become operational.
We are also making great efforts in other forums in addition to our work and the work of this Organization. The Final Act of the Conference on Security and Co-operation in Europe, held at Helsinki, the tenth anniversary of which we celebrated last year, initiated a permanent, process aimed not only at arms control and reduction, but also at safeguarding human integrity and dignity and promoting mutual confidence in relations between peoples.
The 35 signatory countries will be meeting again in Vienna on 4 November for a thorough consideration of implementation of the positions agreed on in the Final Act of Helsinki and at the Madrid meeting. Belgium attaches great importance to this work since it includes a full examination of the way in which commitments entered into 10 years ago have been implemented, and an examination of the achievements of several specialized intermediary meetings.
The negotiators will also be examining ways and means of improving the implementation of the Final Act, this important instrument. The commitments entered into at the Conference on Security and Co-operation in Europe are indivisible. It will therefore be absolutely indispensable for the negotiators to arrive at a balanced agreement, with possibilities for progress in each and every one of the main fields covered in the Final Act.
Peace and security are a necessary basis for fulfilling the aspirations of the individual and for creating a climate in which inter national relations can be directed towards universal economic and social progress. Unfortunately, those ideals are threatened by other factors, no less dangerous than war itself. Recent events force us to strengthen our actions in the area of the environment and human health. Here I am thinking in particular of nuclear safety, deforestation and drug abuse.
The Chernobyl accident did indeed evoke a profound reaction in public opinion throughout the world. It directly affected the lives and health of workers at the plant, contaminated the population in the region, and produced negative effects throughout large parts of Europe. It is essential, it seems to me, that international machinery should be devised to respond to the serious concerns resulting from this accident.
In the nuclear area, we must arrive at a common concept of security. The activities of the International Atomic Energy Agency (IAEA) and of the Organization for Economic Co-operation and Development (OECD) and the European Community on the regional level have increased our information and our evaluation of nuclear safety. However, there is an element of decision-making in the design of nuclear plants that still lies exclusively within national competence.
There is an obvious need for international co-operation. As a first step we must agree on a common international approach to the evaluation of risks in nuclear plants and of the possibility of serious accidents. Here, the role of IAEA is of the utmost importance. We cannot accept a situation in which the norms for acceptable levels of radiation in agricultural products, soil and water are purely national and may therefore vary.
There has been a crisis of credibility in this connection. The world needs standard norms and measures of exposure. IAEA and other competent bodies must work swiftly to resolve this matter. Lastly, the Chernobyl accident has revealed the need for a better flow of information, in this particular field, an important field, a great effort must be made at the national level, where adequate data should be made available. This should be done at all levels - national, regional and global. IAEA could encompass such a global information structure. Here, I welcome the convention on early notification of nuclear accidents.
Problems have arisen on the question of whether this convention should include accidents linked to nuclear weapons or tests. A solution has been found providing that States possessing nuclear weapons should make voluntary notification of accidents not listed in article 1 of the convention. We invite all States to declare their intention to this effect. Belgium attaches paramount importance to this question and feels that all nuclear Powers should make such a statement, because it is the only guarantee for our populations that appropriate measures will be taken whatever the nature of the nuclear accident causing radioactive fallout on their territory.
Finally, we must ensure international solidarity in the event of nuclear disaster. In this respect I welcome the prompt action taken by IAEA to draft an international convention on assistance in case of nuclear accidents or similar risks of radiation exposure.
I should like to touch briefly on two other problems affecting our environment and health: deforestation and the gradual death of European forests rank high among our concerns.
In Europe the death of forests is associated with acid rain. The scientists cannot give a definite explanation of the complex process which leads to the slow death of European forests, but all scientists agree that atmospheric pollution is one of the major causes. Vast regions of central and northern Europe are seeing their age-old forests dying slowly. The effects are disastrous from the standpoint of the ecology and the economy, not to mention human health. That effort is essential at the level of international co-operation. Belgium has lent its full support to the major initiatives taken in the past 15 years to protect the environment. My country will preside over the work of the "European Year of the Environment", to be organized in 1987 within the framework of the European Economic Community. At the national level, the Belgian Government continues its work to combat atmospheric pollution.
But Europe is not the only continent affected by the disappearance of forests. In Africa, America and Asia tropical forests are now disappearing as a result of human activities. The disappearance of tropical forests is indeed a real threat to mankind. For many years the drought which has struck many countries in Africa has demonstrated the importance of respecting ecological balances.
The international community is gradually becoming more aware of this as a result, inter-alia, of the work of the United Nations. This new awareness must now be translated into action.
Belgium stands ready to join its European, African and international partners to define a co-ordinated and concerted strategy to combat desertification in which man would be at the center of action. That was stated by the Belgian Prime Minister at the recent Silva Conference in Paris. The elaboration of such a common strategy is the only way to mobilize efficient ways and means to see our forests reborn and to contact desert and famine.
I turn now to another issue. The illicit drug trafficking and drug abuse are an international problem which increasingly threatens the general health of the population and undermines society and its institutions. There is a link between drug trafficking and the increase in crime and terrorism, the regression of national economies and the modification of social systems.
The international community must fully assume its responsibilities in this area. Most of our Governments have intensified their fight against drug abuse, drug production and trafficking. The international dimension of the problem makes co-operation at the regional and international levels essential.
Last June, the 12 member States of the European Community decided to increase their cooperation in the fight against drugs, while ensuring that their actions would not duplicate the work carried out in other multilateral forums.
Belgium believes that the,United Nations has a unique role to play in this field and welcomes two initiatives taken within the Organization's framework, namely, the draft convention against illicit traffic in narcotic drugs and psychotropic substances and the proposed international conference on drug abuse and illicit trafficking. My country has approved both initiatives within the framework of the Commission on Narcotic Drugs and the Economic and Social Council.
I have already mentioned another scourge that threatens mankind and which can
be fought only through efficient international co-operation. I refer to
terrorism. In recent weeks the horrendous events in Karachi, Istanbul and Paris
demonstrated once again how this criminal madness increasingly threatens us in our daily life.
General Assembly resolution 40/61, adopted by consensus last year, unequivocally condemns terrorist acts. This is an important stage in our common fight, in order to contribute to the implementation of that important resolution, I wish to inform representatives that measures have been taken in my country to ratify the Convention on the Prevention and Punishment of Crimes Against Internationally Protected Persons, including Diplomatic Agents, which was signed in New York on 14 December 1973 and the International Convention Against the Taking of Hostages, which was adopted in New York on 17 December 1979.
Recent developments show clearly that efforts undertaken by the United Nations must be sustained and increased-, above all, they must be efficiently and actively supported for all states. It is essential that the international community as a whole steadfastly reiterates that no political goal can ever justify resort to terrorism. Our loathing for such actions must be clearly reaffirmed. When I spoke last year on this same issue I raised the possibility of drafting a convention or. the use of booby-trap devices along the lines of the Convention against the taking of hostages. I should like to repeat the suggestion now. Of course my country would also be prepared to support any other proposal to intensify the fight against this scourge.
Another issue that I should like to speak on is human rights which directly affect man's ability to live in dignity. A striking example of violations of human rights is South Africa. In his statement made on behalf of the 12 member States of the European Community, my British colleague reflected the horror inspired in us by the policy of apartheid, our greatest concern over the extremely distressing situation in South Africa, and our firm commitment to contribute to the abolition of apartheid in all its manifestations. In the course of this session I shall speak again on this matter, as we did at the recent special session on Namibia. Today I shall comment in a more general manner. This year Belgium is once again a member of the Commission on Human Rights, thus demonstrating the great interest that my country attaches to matters relating to human rights.
Aside from the events that took place during the last session of the Commission on Human Rights, I should like to stress some main trends that are taking shape in the United Nations in the field of human rights and to mention paths we should like to see followed.
First, it seems to me that our Organization, through its various organs, has almost completed its process of establishing universal norms pertaining to fundamental rights. From now on there is the danger that we would be witnessing exercises of merely refining those norms, which appears absurd when the most fundamental human rights are still being ignored or violated in certain parts of the world. We are therefore of the opinion that the efforts of the international community should now be focused essentially on the implementation of existing norms.
I have already had the opportunity to express before the Assembly Belgium's views on what could be an ideal system for maintaining observance of human rights through a universal mechanism, as well as through interactive regional arrangements. We are still far from this, but we would like to emphasize here the need to strengthen international co-operation in the field of human rights. Such co-operation cannot be kept within national boundaries. The international community must address itself specifically to the fate of individuals and peoples. One should be able to draw the line between what would be inadmissible interference in the internal affairs of States, such as intervening their political, social and economic order, and objective concern for international co-operation properly understood.
We acknowledge that, universal as it should be, the implementation of human rights requires subtle balances which take into consideration social, cultural and historical elements. Such considerations invite us to be cautious. We do not want to condemn; we wish first of all to understand individual situations. That
nevertheless implies that, in return the authorities involved should not only co-operate in order to clarify the situation but also agree that wherever a common examination of a situation revealed unacceptable shortcomings, that situation should be remedied. Belgium has always emphasized and encouraged the progress made, rather than tried to highlight remaining flaws.
As I have said, Belgium is of the opinion that our Organization must decisively turn to the implementation of human rights. We therefore regret in particular the present financial situation which the Organization is having to face. Indeed, and even if it is only for the time being, various essential bodies dealing with: the implementation of those rights have been silenced. The Sub-Commission on the Prevention of Discrimination and Protection of Minorities was not able to meet this year and the Human Rights Committee was obliged to reduce the number of its annual meetings. The share of the United Nations budget allocated to activities in the field of human rights is modest. That sector has been severely affected by austerity measures and retention of such cuts in coming years could very quickly jeopardize the whole system of the promotion and protection of human rights.
In the same spirit we wish to maintain and build on the new approaches of the Commission on Human Rights, to the implementation and promotion of rights as reflected in the monographs on forced disappearances, summary executions, religious intolerance and torture.
In this connection, Belgium will work to strengthen the institution of special rapporteurs appointed by the Commission to investigate violations of human rights. We will also call for the co-operation of the Governments involved. Indeed, we believe, as does the Secretary-General, that this is the direction in which we should move in future. I have just mentioned the financial crisis our Organization is facing. In his report on the work of the Organization the Secretary-General declares that it is ; uncertain whether the United Nations will remain solvent until the end of the year. This current session of the General Assembly must therefore take immediate action to resolve the crisis.	f
As the President of the Assembly said in his opening address, one must cut " bureaucratic waste, redirect expenditure to priority areas and streamline the administration. I might add that one should rationalize and lighten the intergovernmental mechanism, which is the responsibility of Member States and for which the United Nations Secretariat is but a support. The Group of 18 : Intergovernmental Experts has submitted a set of useful proposals to that effect, heading in the right direction.
We should also be able to agree on a method of planning and budgeting procedures which would ensure a positive consensus on the budget and on the programs of the United Nations. That would help to avoid a situation in which Member States contributing the largest share of the budget find themselves obliged to abstain or vote against the budget.
The agenda of the present session of the General Assembly is indeed heavy. May our work proceed in good faith and with goodwill, without which all dialog will remain sterile, and may we find our inspiration in the hopes of all men and women for peace, dignity and prosperity.
